DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on October 21st, 2019. Claims 11-21 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017206887.6, filed on April 25th, 2017.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations 
“control unit configured to” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 11, claim element “control unit configured to” is a limitation that invokes 35 U.S.C. 112(b), sixth paragraph. The corresponding structure identified for the claimed “control unit” appears to See at least ¶12 of Applicant’s Specification). However, the recitation of the software platform that performs the function of the “control unit” is vague and indefinite because there is no clear distinction where the software platform performs the claimed function. It is unclear as to whether the software platform of the claimed “control unit” is the same or a separate software platform from that of software platform means 8 (software platform means 8 – See at Fig. 1 of present application). Therefore, it is unclear what is being claimed in light of the applicant’s original disclosure. Examiner notes that claims 12-18 depend from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of distributing tasks and transferring data using conventional computing components and methods.
Claim 11, recites distributing subprocesses to multiple computing devices and exchanging messages between a plurality of computing devices using at least one software. The broadest reasonable interpretation of this claim is an abstract idea, specifically, a mental process because distributing a number of tasks can reasonably be performed with pen and paper. The inclusion of exchanging data between a computing device of a motor vehicle and a computing device in a cloud system does not render the claimed invention eligible subject matter because the broadest reasonable interpretation of the claimed data exchange between computing devices merely consists of moving data from one device to another device using generic components and methods which is highly generalized.

	Claims 12-18 depend from claim 11, but do not render the claimed invention patent eligible because they are directed to either additional mental steps, i.e. storing data in a database, collecting additional data, implementing a vehicle function which under its broadest reasonable interpretation is an algorithm, etc. or insignificant additional elements, i.e. communicating with other devices, conditions for distributing tasks, etc.
	Independent claim 19 is rejected under the same rationale as claim 1 because the claim recites a method comprising nearly identical subject matter as the system of claim 1.
	Claims 20-21 depend from claim 19, and are rejected under the same rationale as claims 12-18 above because the claims recite nearly identical subject matter directed to additional mental steps and/or additional insignificant elements.
	Therefore, claims 11-21 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al., US 20130268935 A1, hereinafter referred to as Paul.
As to claim 11, Paul discloses a computing system, comprising: 
a computing device of a motor vehicle (mobile device processor 112 – See at least Fig. 1; mobile device may be part of an on-board vehicle electronic system – See at least ¶44); and 
a control unit, the control unit configured to perform operations comprising (adaptive architecture system for mobile application 100 – Fig. 1): 
dynamically distributing a plurality of subprocesses of an application to a plurality of computing devices comprising the computing device of the motor vehicle and a computing device in a cloud system (execution of the application may dynamically adapt – See at least ¶43; adapting of the execution of the application may include transferring a portion of the processing [i.e. subprocess] to the backend [i.e. computing device of cloud system] from the mobile device [i.e. computing device of motor vehicle] – See at least ¶51; the backend 140 may be embodied in the cloud – See at least ¶50); 
exchanging, with the cloud system, a message associated with a computation of determining output data based on input data, wherein the computation is divided between the motor vehicle and the cloud system (mobile device 110 [i.e. computing device of motor vehicle] may include a context manager that may be embodied as software which when executed by the processor 112, outputs context based on the sensor inputs [i.e. determining output data based on input data] – See at least ¶51; execution of the application 118 on the mobile device 110 may be adapted such that the application 118 may include transferring a portion or all of the processing [i.e. exchanging a message] to the backend 140 from the mobile device – See at least ¶51; exchanging of messages between mobile device and backend via network – See at least Fig. 2); and 
exchanging, with the cloud system, at least one software component corresponding to the plurality of subprocesses of the application (transferring processing related to the application to the backend server [i.e. cloud system] may include copying a checkpoint of executable code [i.e. software component], sending the checkpoint to the backend server, and resuming processing at the backend server based on the checkpoint – See at least ¶12).

	As to claim 12, Paul discloses a database at the motor vehicle configured to store the input data, wherein the database at the motor vehicle is addressable by the application, wherein a data storage capacity of the database at the motor vehicle is small in comparison with a data storage capacity of a database at the cloud system (mobile device 110 may receive data from the sensors [i.e. input data] – See at least ¶51; mobile device 110 may include one or more memory devices [i.e. database] – See at least ¶45, Examiner notes that memory/databases are necessarily addressable by related applications and/or software in order to make use of data contained within; may allow the backend servers to more quickly perform the processing based on their relatively greater processing power, speed and capacity – See at least ¶51), and
wherein the database at the cloud system is addressable by the application (adapting execution of the application may include transferring processing related to the application to a backend server [i.e. cloud system] for processing – See at least ¶51, Examiner notes that memory/databases are necessarily addressable by related applications and/or software in order to make use of data contained within).

As to claim 13, Paul discloses wherein the computing device of the motor vehicle comprises a subcomponent of the control unit, and a client unit communicating with the control unit (mobile device memory 114 and 116 may include one or more programs [i.e. subcomponent of control unit] that may be loaded and executed by the processor to perform various procedures, operations, and processes – See at least ¶45; mobile device [i.e. client unit] may communicate with software components in the cloud through the network – See at least ¶50, Examiner interprets the collective programs and/or software installed on the mobile device and backend server as the control unit).

As to claim 14, Paul discloses wherein a subprocess of the plurality of subprocesses is configured to evaluate sensor data of the motor vehicle, wherein the subprocess is allocated to the computing device of the motor vehicle (mobile device may include software which when executed by the processor 112, outputs context based on the sensor input, and execution of the application on the mobile device [i.e. computing device of the motor vehicle] may be adapted and may include transferring [i.e. allocating] a portion of the processing – See at least ¶51).

As to claim 17, Paul discloses further comprising a communication link between the computing device of the motor vehicle and the computing device in the cloud system, wherein the plurality of subprocesses are divided between the cloud system and the motor vehicle on the basis of at least one of (the network may facilitate communication from the mobile device 110 [i.e. computing device of the motor vehicle] to the backend servers [i.e. computing device of the cloud system] through a communication link that may be a direct communication link, a LAN, a WAN, or other suitable connection – See at least ¶49; adapting of the execution of the application may include transferring a portion [i.e. subprocess] or all of the processing to the backend from the mobile device – See at least ¶51):
a utilization of the computing device of the motor vehicle and the computing device in the cloud system (utilization of the mobile device 110 [i.e. computing device of the motor vehicle] and the backend servers 140 [i.e. computing device in the cloud system] – See at least Fig. 1).

As to claim 18, Paul discloses wherein the communication link comprises at least one of a mobile phone network, a local wireless network, and a communication line of a charging cable in a the network may facilitate communication from the mobile device 110 [i.e. computing device of the motor vehicle] to the backend servers [i.e. computing device of the cloud system] through a communication link that may be a direct communication link, a LAN [i.e. local wireless network], a WAN, or other suitable connection – See at least ¶49).

As to claim 19, Paul discloses a method for operating a computing system, the method comprising:
dynamically distributing a plurality of subprocesses of an application to a plurality of computing devices comprising a computing device of a motor vehicle and a computing device in a cloud system (execution of the application may dynamically adapt – See at least ¶43; adapting of the execution of the application may include transferring a portion [i.e. subprocess] or all of the processing to the backend [i.e. computing device of cloud system] from the mobile device [i.e. computing device of motor vehicle] – See at least ¶51; the backend 140 may be embodied in the cloud – See at least ¶50);
exchanging, between the motor vehicle and the cloud system, a message associated with a computation divided between the motor vehicle and the cloud system for determining output data based on input data (mobile device 110 [i.e. computing device of motor vehicle] may include a context manager that may be embodied as software which when executed by the processor 112, outputs context based on the sensor inputs [i.e. determining output data based on input data] – See at least ¶51; execution of the application 118 on the mobile device 110 may be adapted such that the application 118 may include transferring [i.e. exchanging a message] a portion or all of the processing to the backend 140 from the mobile device – See at least ¶51; exchanging of messages between mobile device and backend via network – See at least Fig. 2); and
exchanging, between the motor vehicle and the cloud system, a software component corresponding to the plurality of subprocesses of the application (transferring processing related to the application to the backend server [i.e. cloud system] may include copying a checkpoint of executable code [i.e. software component], sending the checkpoint to the backend server, and resuming processing at the backend server based on the checkpoint – See at least ¶12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al., US 20130268935 A1, in view of Pedersen, US 20180238698 A1, hereinafter referred to as Paul and Peterson, respectively.
As to claim 15, Paul fails to explicitly disclose wherein the application corresponds to a motor vehicle function, and wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle. However, Pedersen teaches wherein the application corresponds to a motor vehicle function, and wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle (if one identified route has a higher route advisory index than any other identified route, then control is passed through for transfer of the selected route to the EV navigation system [i.e. a navigation function] – See at least ¶118; navigate along suggested route  – See at least Fig. 8A).
Paul discloses dynamically distributing subprocesses of a vehicle system by dividing computation between a frontend onboard computation device and a backend cloud computation device including a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paul to include the feature of wherein the application corresponds to a motor vehicle function, and wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle, as taught by Pedersen, to assist in determining the progress of an EV toward a final destination it seeks to navigate to (See at least ¶63 of Pedersen).

As to claim 16, Paul fails to explicitly disclose wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle, and
wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle.
However, Pedersen teaches wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle (information [i.e. data] is transmitted [i.e. input] to the cloud control unit, including information descriptive of the vehicle's location, battery charge level of the EV and the location or coordinates of the EV destination [i.e. operating data of motor vehicle] – See at least ¶114; process 800 [i.e. development application] – See at least Fig. 8A), and
wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle (EV control unit may further include accelerometer that can monitor frequent and/or unnecessary vehicle accelerations [i.e. sensor data] – See at least ¶75; information is transmitted to the cloud control unit, including information descriptive of the vehicle's location, battery charge level of the EV and the location or coordinates of the EV destination [i.e. status data of motor vehicle] – See at least ¶114).
Paul discloses dynamically distributing subprocesses of a vehicle system by dividing computation between a frontend onboard computation device and a backend cloud computation device including a larger capacity of the backend device compared to the frontend device. Pedersen teaches evaluating vehicle data and computing output data from input data including a plurality of subprocesses processed on an onboard motor vehicle control unit and a remote cloud control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paul to include the feature of disclose wherein a subprocess of the plurality of subprocesses is configured to evaluate sensor data of the motor vehicle, wherein the subprocess is allocated to the computing device of the motor vehicle, as taught by Pedersen, to assist in determining the progress of an EV toward a final destination it seeks to navigate to (See at least ¶63 of Pedersen).

As to claim 20, Paul fails to explicitly discloses wherein the application corresponds to a motor vehicle function, wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle. However, Pedersen teaches wherein the application corresponds to a motor vehicle function, wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle (if one identified route has a higher route advisory index than any other identified route, then control is passed through for transfer of the selected route to the EV navigation system [i.e. a navigation function] – See at least ¶118; navigate along suggested route 808 – See at least Fig. 8A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paul to include the feature of wherein the application corresponds to a motor vehicle function, wherein the motor vehicle function comprises a navigation function to be used during operation of the motor vehicle or to assist a driver of the motor vehicle, as taught by Pedersen, to assist in determining the progress of an EV toward a final destination it seeks to navigate to (See at least ¶63 of Pedersen).

As to claim 21, Paul fails to explicitly disclose wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle, and wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle. However, Pedersen teaches wherein the application comprises a development application configured to evaluate the input data, wherein the input data comprise operating data of the motor vehicle, and wherein the operating data of the motor vehicle comprise sensor data or status data of the motor vehicle (information [i.e. data] is transmitted [i.e. input] to the cloud control unit, including information descriptive of the vehicle's location, battery charge level of the EV and the location or coordinates of the EV destination [i.e. operating data of motor vehicle] – See at least ¶114; process 800 [i.e. development application] – See at least Fig. 8A; EV control unit may further include accelerometer that can monitor frequent and/or unnecessary vehicle accelerations [i.e. sensor data] – See at least ¶75; information is transmitted to the cloud control unit, including information descriptive of the vehicle's location, battery charge level of the EV and the location or coordinates of the EV destination [i.e. status data of motor vehicle] – See at least ¶114). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668